NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

     United States Court of Appeals for the Federal Circuit



                                       05-5119



                           PHILLIP WESTEL SEDGWICK,

                                                      Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                                     Defendant-Appellee.


                          __________________________

                           DECIDED: October 5, 2005
                          __________________________


Before NEWMAN, MAYER, and DYK, Circuit Judges.

PER CURIAM.

      Phillip Westel Sedgwick appeals the order of the United States Court of Federal

Claims dismissing his complaint for lack of jurisdiction. Sedgwick v. United States,

No. 04-CV-01378 (Fed. Cl. Mar. 30, 2005). Sedgwick sought jurisdiction under the

Tucker Act, 28 U.S.C. § 1491, based on his assertion that the license he was granted

by the United States, which permitted him to enter into contracts with Vietnam or

Vietnamese nationals under 31 C.F.R. § 500.574, also constituted an executory

contract between himself and the United States. Nothing in the regulation suggests that
a license to do business with Vietnam also constitutes a contract with the United States.

See 31 C.F.R. § 500.574. Furthermore, none of the elements necessary to form a

contract were present. Therefore, there was no contract between Sedgwick and the

United States, and the Court of Federal Claims properly dismissed Sedgwick’s claim for

lack of jurisdiction. Accordingly, we affirm.




05-5119                                         2